DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 78-87 in the reply filed on 7/14/2022 is acknowledged.
	New claim 100 depends from claim 84 and, therefore, also falls within the elected Group I.

Claim Objections
Claim 79 is objected to because of the following informalities:  claim 79 contains the phrase “the at least patterning formulation” in line 3, which should be “the at least one patterning formulation”.  Appropriate correction is required.

Claim 87 is objected to because of the following informalities:  claim 87 contains the phrase “wherein said difference is degree of curing is” in lines 2-3, which should be “wherein said difference in degree of curing is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78-87 and 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 78 contains the limitation “said patterned region(s)” in line 8. This renders the claims indefinite because it is unclear if this is intended to refer to a single patterned region or multiple patterned region, and which specific patterned region or patterned regions it is intended to refer to. For the purposes of examination, “said patterned region(s)” will be considered to mean “at least one of said pattern regions”.
	Claims 79-87 and 100 depend from claim 78 and, therefore, also contain this limitation.

	Claim 78 contains the limitation “said patterned region” in line 9. It is unclear which patterned region of the patterned regions “said patterned region” is intended to refer to. For the purposes of examination, “said patterned region” will be considered to mean “a patterned region”.
	Claims 79-87 and 100 depend from claim 78 and, therefore, also contain this limitation.

	Claim 78 contains the limitation “the patterning formulations” in line 16. However, line 9 contains the limitation “at least one patterning formulation”. It is unclear if “the patterning formulations” is intended to mean that the claim requires more than one patterning formulation. For the purposes of examination, “the patterning formulations” will be considered to mean “the at least one patterning formulation”.
	Claims 79-87 and 100 depend from claim 78 and, therefore, also contain this limitation.

	Claim 87 contains the limitation “the patterned region(s)” in line 3. This renders the claims indefinite because it is unclear if this is intended to refer to a single patterned region or multiple patterned region, and which specific patterned region or patterned regions it is intended to refer to. For the purposes of examination, “the patterned region(s)” will be considered to mean “at least one of said pattern regions”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 78 and 84-85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Temple (U.S. Patent Application Publication 2003/0067527, hereafter Temple ‘527).
	Claim 78: Temple ‘527 teaches a method of patterning a surface (abstract, Figs. 2-3) comprising:
	patterning a precoat formulation (200) on a surface (202) to form patterned regions (abstract, Fig. 2, [0037]), where the formulation comprises at least a first patterned region (the flat surface region on the left side of Fig. 2) and a second patterned region (tiered region in contact with 204 in Fig. 2), said first and second patterned regions differing from each other in the physical property of surface structure (flat vs tiered);
	applying a patterning formulation (204) onto the second patterned region (Fig. 2, abstract, [0037]), where the patterning formulation interacts with the second patterned region to provide different density imaging based on the tiered surface structure (Fig. 2, [0037]-[0038]), and, therefore, the interaction is based on the physical property of surface structure of the second patterned region, and where the patterning formulation is maintained on top of the precoat formulation (abstract, Fig. 2, [0037]); and
	exposing the surface to conditions to cure the precoat formulation and the patterning formulation to obtain a patterned surface (abstract, Fig. 2).

	Claim 84: Temple ‘527 teaches that applying the precoat formulation can comprise applying a precoat formulation (bottom half of 200) and an intermediate formulation (top half of 200) before applying the patterning formulation (abstract, Fig. 2, [0037]).

	Claim 85: Temple ‘527 teaches that the first and second patterned regions differ from one another by their thickness (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 79, 83, 86 and 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temple ‘527 as applied to claims 78 and 84 above, and further in view of Loccufier et al. (U.S. Patent Application Publication 2014/0285568, hereafter Loccufier ‘568).
	Claim 79: Temple ‘527 teaches the limitations of claim 78, as discussed above. Temple ‘527 teaches that the method can be an inkjet printing method (abstract).
	With respect to claim 79, Temple ‘527 does not explicitly teach that the precoat formulation is exposed to conditions permitting partial curing prior to applying the patterning formulation.
	Loccufier ‘568 teaches an inkjet printing method (title, [0003]) comprising applying a curable precoating layer to a surface ([0155]), applying a patterning layer to the precoating layer ([0155]), and curing the precoating layer and patterning layer ([0164]). Loccufier ‘568 teaches that the precoating layer can be partially cured before the patterning layer is applied ([0153], [0156]). Loccufier ‘568 teaches that partially curing the precoating layer provides better adhesion ([0153]). Both Loccufier ‘568 and Temple ‘527 teach inkjet printing methods (‘527, abstract; title, [0003]) comprising applying a curable precoating layer to a surface (‘527, abstract, Fig. 2, [0037]; ‘568, [0155]), applying a patterning layer to the precoating layer (‘527, abstract, Fig. 2, [0037]; ‘568, [0155]), and curing the precoating layer and patterning layer (‘527, abstract, Fig. 2, [0037]; ‘568, [0164]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of partially curing the precoating layer before the patterning layer is applied taught by Loccufier ‘568 to the method taught by Temple ‘527 because partially curing the precoating layer provides better adhesion, as taught by Loccufier ‘568.

	Claim 83: Temple ‘527 teaches the limitations of claim 78, as discussed above. Temple ‘527 further teaches that the precoating formulation and patterning formulation are UV curable (abstract, [0014], [0023]).
	With respect to claim 83, Temple ‘527 does not explicitly teach that the precoat formulation comprises an agent capable of chemically reacting with an agent in the patterning formulation.
Loccufier ‘568 teaches an inkjet printing method (title, [0003]) comprising applying a UV curable precoating layer to a surface ([0155]), applying a UV curable patterning layer to the precoating layer ([0155]), and UV curing the precoating layer and patterning layer ([0164]). Loccufier ‘568 teaches that the UV curable precoating layer and UV curable patterning layer can each comprise a photoinitiator, where the photoinitiators in each layer are the same ([0059], [0079]). Loccufier ‘568 teaches that the photoinitiator allows the compositions to cure when exposed to UV light ([0168]). Both Loccufier ‘568 and Temple ‘527 teach inkjet printing methods (‘527, abstract; title, [0003]) comprising applying a curable precoating layer to a surface (‘527, abstract, Fig. 2, [0037]; ‘568, [0155]), applying a patterning layer to the precoating layer (‘527, abstract, Fig. 2, [0037]; ‘568, [0155]), and curing the precoating layer and patterning layer (‘527, abstract, Fig. 2, [0037]; ‘568, [0164]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the photoinitiator to the UV curable precoating layer and UV curable patterning layer, where the photoinitiators in each layer are the same as taught by Loccufier ‘568 in the method taught by Temple ‘527 because the photoinitiator allows the compositions to cure when exposed to UV light, as taught by Loccufier ‘568.

	The photoinitiator in both the precoating layer and patterning layer are the same in the method taught by the modified teachings of Temple ‘527. Therefore, the photoinitiator in the precoating layer would be capable of reacting with the same components as the photoinitiator in the patterning layer.

	Claim 86: Temple ‘527 teaches the limitations of claim 78, as discussed above. Temple ‘527 further teaches that the precoating formulation and patterning formulation are UV curable (abstract, [0014], [0023]).
	With respect to claim 86, Temple ‘527 does not explicitly teach that each of the first and second patterned regions comprises at least one photoinitiator, such that (i) each of the patterned regions comprises a different photoinitiator, (ii) each of the patterned regions comprises a different amount of photoinitiator, or (iii) each of the patterned regions comprises a different combination of photoinitiators.
Loccufier ‘568 teaches an inkjet printing method (title, [0003]) comprising applying a UV curable precoating layer to a surface ([0155]), applying a UV curable patterning layer to the precoating layer ([0155]), and UV curing the precoating layer and patterning layer ([0164]). Loccufier ‘568 teaches that the UV curable precoating formulation can comprise both a first photoinitiator and a different second photoinitiator ([0060]). Loccufier ‘568 teaches that the photoinitiators allows the compositions to cure when exposed to UV light ([0168]). Both Loccufier ‘568 and Temple ‘527 teach inkjet printing methods (‘527, abstract; title, [0003]) comprising applying a curable precoating layer to a surface (‘527, abstract, Fig. 2, [0037]; ‘568, [0155]), applying a patterning layer to the precoating layer (‘527, abstract, Fig. 2, [0037]; ‘568, [0155]), and curing the precoating layer and patterning layer (‘527, abstract, Fig. 2, [0037]; ‘568, [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add both the first photoinitiator and the different second photoinitiator to the UV curable precoating layer as taught by Loccufier ‘568 in the method taught by Temple ‘527 because the photoinitiators allows the compositions to cure when exposed to UV light, as taught by Loccufier ‘568.

	The precoating formulation used to form the first and second patterned regions comprises both a first photoinitiator and a different second photoinitiator in the method taught by the modified teachings of Temple ‘527. Therefore, the first patterned region comprises the first photoinitiator, and the second patterned region comprises the different second photoinitiator. Therefore, the limitations of claimed condition (i) are met by the method taught by the modified teachings of Temple ‘527.

Claim 100: Temple ‘527 teaches the limitations of claim 84, as discussed above. Temple ‘527 further teaches that the intermediate formulation and patterning formulation are UV curable (abstract, [0014], [0023]).
	With respect to claim 100, Temple ‘527 does not explicitly teach that the intermediate formulation comprises an agent capable of chemically reacting with an agent in the patterning formulation.
Loccufier ‘568 teaches an inkjet printing method (title, [0003]) comprising applying a UV curable intermediate layer to a surface ([0155]), applying a UV curable patterning layer to the intermediate layer ([0155]), and UV curing the intermediate layer and patterning layer ([0164]). Loccufier ‘568 teaches that the UV curable intermediate layer and UV curable patterning layer can each comprise a photoinitiator, where the photoinitiators in each layer are the same ([0059], [0079]). Loccufier ‘568 teaches that the photoinitiator allows the compositions to cure when exposed to UV light ([0168]). Both Loccufier ‘568 and Temple ‘527 teach inkjet printing methods (‘527, abstract; title, [0003]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the photoinitiator to the UV curable intermediate layer and UV curable patterning layer, where the photoinitiators in each layer are the same as taught by Loccufier ‘568 in the method taught by Temple ‘527 because the photoinitiator allows the compositions to cure when exposed to UV light, as taught by Loccufier ‘568.

	The photoinitiator in both the intermediate layer and patterning layer are the same in the method taught by the modified teachings of Temple ‘527. Therefore, the photoinitiator in the intermediate layer would be capable of reacting with the same components as the photoinitiator in the patterning layer.

Allowable Subject Matter
Claims 80-82 and 87 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a method for patterning a surface wherein the pre-coat formulation is applied onto a plurality of regions, such that at least one first of said regions being coated by pre-coat of a first thickness and at least one second of said regions being coated by pre-coat of a second thickness, said second thickness being larger than said first thickness, such that (i) patterning formulation applied onto said first region is at least partially embedded within said pre-coat and (ii) patterning formulation applied onto said second region is maintained on top of the pre-coat as to the context of claim 80.

	The prior art fails to teach or render obvious a method for patterning a surface wherein said pre-coat layer is obtained by patterning a first sub-layer of a first pre-coat formulation and a second sub-layer applied thereonto of a second, different, pre-coat formulation, such that said at least two regions differ from each other in the ratio between the first and second sub-layers as to the context of claim 81.

	The prior art fails to teach or render obvious a method for patterning a surface wherein at least two of said patterned regions differ in their degree of curing, wherein said difference in degree of curing is obtained by exposing the patterned region(s) to conditions permitting partial curing as to the context of claim 87.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713